DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to the applicant’s filing May 03, 2021.  Claims 1-20 are pending.  Claims 1-20 are subject to a restriction requirement, and Applicant elected Invention I, corresponding to claims 1-14.  Thus, claims 1 - 14 have been examined on the merits and claims 15- 20, drawn to Invention II have been withdrawn from consideration. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1 - 14, drawn to drawn to an article of gloves, classified in A41D19/0006.
Claim 15 - 20, drawn to a method of use for an article of gloves, classified in A41D2400/72.

Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the produce as claimed, gloves, can be removed in a materially different way that does not include a removal feature with tabs, hooks and a palette of colors.  One example is that gloves can be removed with the fingertips on any part of the glove, including removing the glove at the top of the glove where the finger area is located.
 Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification, (i.e., A41D19/0006 and A41D2400/72);
the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Attorney Brian Michaelis on November 09, 2022 a provisional election was made without traverse to prosecute the invention of Invention I, claims 1 - 14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15 - 20 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product and process of use claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if an additional void is being claimed from the  “a void” that is referred to in claim 8, and whether or not there are multiple voids in each glove layer or just a single void in each glove layer.  Therefore, Examiner is interpreting “a void” to be “the void” as Applicant’s disclosure only presents one void.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if “the palette” is being positively recited as being separate from the glove assembly.  It is unclear what Applicant is intending to structurally claim and if they are trying to claim a glove in combination with a color pallet.  The claim is being interpreted as being capable of matching up with or functioning with a palette.  Is Applicant trying to claim a glove and a pallet assembly?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 6-7, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. US 2013/0067638 A1 to Vasko Patkov (herein after "Patkov").

As to Claim 1, 
Patkov discloses a glove (hygienic glove 10a; Patkov) assembly comprising: 
a plurality of overlaid glove layers (multiple layers 21a-21c; Patkov) (See Fig. 1A; Patkov), each overlaid glove layer (multiple layers 21a-21c; Patkov)  including a layer indicator and a removal feature (tabs 20a-20c) (See Fig. 1A & 1B, and para. 0031; Patkov, “In FIG. 1A, the tabs 20a-20c are generally rectangular or frusto-triangular and generally are superimposed on each other, but slightly offset to enable a finger to get underneath the top tab 20a and to lift it to separate it from the remaining tabs 20b and 20c to enable the removal of the outermost layer 21a, as demonstrated in FIG. 1B by the upward arrow.” Patkov teaching the indicator being the offset feature and the tab is the removal feature.); in which the removal feature (tabs 20a-20c) is configured to remove the overlaid glove layer of the glove assembly exposing a next overlaid glove layer (See Fig. 1B, and para. 0031; Patkov).  

    PNG
    media_image1.png
    925
    1203
    media_image1.png
    Greyscale

As to Claim 3, 
Patkov discloses the glove assembly (hygienic glove 10a; Patkov) of claim 1 in which the plurality of overlaid glove layers comprises five overlaid layers (See para. 0026; Patkov, ”Although there is no limit in the invention concerning the number of layers or skins 2la-2lc associated with each glove 10a, it is envisaged that it would be preferred for at least three to ten, preferably three to six, and more preferably three or four, such layers to be provided so that the glove 10a need only be replaced after serving multiple customers.”  Patkov thereby teaching that five overlaid layers would fall between the range of layers).

As to Claim 6, 
Patkov discloses the glove assembly (hygienic glove 10a; Patkov) of claim 1 in which the removal feature (tabs 20a-20c) comprises a tab disposed about a circumference of a cuff portion of the overlaid layer (The Oxford Languages online dictionary defines cuff as the part of a glove covering the wrist.  (See Fig. 1A, and paras. 0024 & 0031; Patkov, “In FIG. 1A, the tabs 20a-20c are generally rectangular or frusto-triangular and generally are superimposed on each other...) (tabs 20a-20c).  

As to Claim 7, 
Patkov discloses the glove assembly (hygienic glove 10a; Patkov) of claim 6 in which the tab is disposed about the cuff portion providing a user access to the tab corresponding to any of the overlaid glove layers (See Figs. 1A & 1B; Patkov, teaching the tab is disposed about the cuff portion providing a user access to the tab corresponding to any of the overlaid glove layers).  

As to Claim 11, 
Patkov discloses the glove assembly of claim 1 in which each of the plurality of overlaid glove layers is an ambidextrous glove (See Figures 2A &2B; Patkov, teaching wherein the plurality of overlaid glover layers can be worn on either hand and the thereby making them an ambidextrous glove. The figures below show that the glove is capable of being worn on the left or the right hand as desired, as no additional glove structure is being claimed).  

    PNG
    media_image2.png
    839
    1116
    media_image2.png
    Greyscale


As to Claim 12, 
Patkov discloses the glove assembly of claim 1 in which the plurality of overlaid glove layers include individual layers of one material selected from the group consisting of latex, nitrile rubber, plastic, silicon, neoprene, and a textile (See paras. 0011 & 0022 & 0031; Patkov, “Preferably, the glove 10a comprises multiple layers 21a-21c (the multiple layers are generally referred to by the reference numeral 21 throughout the specification and is made of a latex material, although any appropriate material may be used”).  




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, 5, 10, 13-14 are rejected under 35 U.S.C. § 103 as being unpatentable over United States Patent Application Publication No. US 2013/0067638 A1 to Vasko Patkov (herein after "Patkov"), as to claim 1 above and in view of United States Patent Application Publication No. 2006/0026737 A1 to FUN BOR CHEN (herein after "Chen").
	As to Claim 2, 
Patkov discloses the glove assembly of claim 1 (See Figures 1A &1B; Patkov) and the layer indicator (See Figures 1A &1B; Patkov teaching the layer indicator with the offset tabs) but is silent in disclosing the layer indicator comprising a unique color for each layer.  
However, Chen teaches multilayered gloves having same or different color options and discloses the layer indicator comprises a unique color for each layer (The layer indicator of Patkov (teaching the indicator being the offset feature of the glove) as modified with the unique color for each layer as taught by Chen (See paras. 0031- 0034; Chen, "The glove 4 of the present invention can be comprised of completely different colors in the outer layer and the inner layer.”  Chen also teaches that the glove can have different layers of materials in a glove to enhance performance of the colored layer).
Patkov is analogous art to the claimed invention as it relates to a multiple removable layer glove; and Chen is analogous art to the claimed invention in that it provides a multilayered glove where the layers can be made of the same or different colors and materials (Abstract; Chen) to increase the wearers protection.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the glove of Patkov, with a unique color for each layer, as taught by Chen in order to provide layers that can be made of different materials by making color differences in layers which shows color contrast and creates a glaring visual indication to users when the outer layer is breached (para. 0019; Chen).
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.

As to Claim 4,  
Patkov discloses the glove assembly (hygienic glove 10a; Patkov) of claim 3 and the five overlaid layers (See para. 0026; Patkov, thereby teaching that five overlaid layers would fall between the range of layers) but Patkov is silent in disclosing that the five overlaid layers are color coded according to a palette.  
However, Chen teaches multilayered gloves having the same or different color options and discloses color coding according to a palette (The five overlaid layers indicator  glove of Patkov (See para. 0026; Patkov),  would be different colors as modified by Chen (See paras. 0031- 0034; Chen, "The glove 4 of the present invention can be comprised of completely different colors in the outer layer and the inner layer.”  The modified glove with five overlaid layers of Patkov would be capable of being color coded according to a palette. 
Chen is analogous art to the claimed invention in that it provides a multilayered glove where the layers can be made of the same or different colors and materials (Abstract; Chen) to increase the wearers protection.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the glove of Patkov, with a unique color for each layer, as taught by Chen in order to provide layers that can be made of different materials by making color differences in layers which shows color contrast and creates a glaring visual indication to users when the outer layer is breached  for the wearer (para. 0019; Chen).
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143

As to Claim 5, 
Patkov/Chen disclose the glove assembly (hygienic glove 10a; Patkov)  of claim 4 in which the palette provides a green layer (See para. 0033 of Chen, teaching a green pigment that is capable of being used to produce a green layer in the glove) a blue layer (See para. 0033 of Chen, teaching a blue pigment that is capable of being used to produce a blue layer in the glove), a yellow layer (See para. 0033 of Chen, teaching a yellow pigment that is capable of being used to produce a yellow layer in the glove),  an orange layer (See claim 7 of Chen, teaching an orange pigment that is capable of being used to produce an orange layer in the glove), and a red layer (See para. 0033 of Chen, teaching a red pigment that is capable of being used to produce a red layer in the glove).  
Patkov/Chen are silent to having a first, second, third, fourth, and fifth layer that is a certain color for a certain layer. 
Therefore, it would have been obvious to one having ordinary skill in the art
before the effective filing date of the invention to have modified the layers wherein the first layer is green, a second layer that is blue, a third layer that is yellow, a fourth layer that is orange, and a fifth layer that is red, to include a palette that would have a certain color for a certain layer that could be selected from the various colors in the desired layers for the multilayered glove that is capable of providing different colors in different layers as taught by Chen (Abstract; Chen); in order to provide color differences in layers that would create a visual indication for the glove wearer (para. 0019; Chen).

As to Claim 10, 
Patkov discloses the glove assembly of claim 1 with a removal feature (tabs 20a-20c) (See Fig. 1A & 1B, and para. 0031; Patkov),  but is silent wherein only the removal feature comprises a unique color for each layer.  
However, Chen teaches multilayered gloves having the same or different color options and discloses wherein  the removal feature comprises a unique color for each layer (The glove assembly with removal feature of Patkov as modified with the unique color for each layer as taught by Chen (See paras. 0031- 0034; Chen, "The glove 4 of the present invention can be comprised of completely different colors in the outer layer and the inner layer.”  Chen also teaches that the glove can have different layers of materials in a glove to enhance performance of the colored layer).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the glove of Patkov, wherein the removal feature comprises a unique color for each layer, as taught by Chen in order to provide layers that can be made of different materials by making color differences in layers which shows color contrast and creates a glaring visual indication to users when the outer layer is breached (para. 0019; Chen).
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.
Although Patkov/Chen disclose the removal comprises a unique color for each layer Patkov/Chen do not explicitly disclose that this is the only removal feature.
 (A skilled artisan understands that it is a routine, conventional activity to adjust the amount of color that the gloves have by removing the pigment to the glove body and solely apply the color to the removal feature to reduce overall cost while still providing a visual queue for the wearer). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have isolated only the removal feature comprising a unique color for each layer, based on affording protection and providing the user to execute corrective action before cross contamination occurs, by the simple selection of the removal feature comprises a unique color for each layer, as taught by Chen, in order to provide a better surgical and examination glove that provides a cost effective visual queue for health care providers during use, thereby preventing cross contamination.
As to Claim 13, 
Patkov discloses the glove assembly of claim 1 in which the plurality of overlaid glove layers include individual overlaid layers (See Figs. 1A & 1B) of multiple materials selected from the group consisting of latex, nitrile rubber, neoprene, and a textile (See paras. 0020-0021; Patkov teaching natural rubber-latex, synthetic rubber-nitrite, synthetic rubber neoprene PVA, and cotton fiber/ cotton blends) but is silent wherein the layers specifically consist of plastic and silicone
However, Chen teaches multilayered gloves having the same or different color options with different material options and discloses wherein multiple materials (See Abstract; Chen “The layers can be made of the same or different materials”) selected from the group consisting of plastic and silicone (See para 0030-0031; Chen, teaching multiple materials that can be selected for the glove including latex, nitrile rubber, plastic and silicone).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the material for the glove of Patkov, wherein multiple materials are selected from the group consisting plastic, and silicone, as taught by Chen in order to provide layers that can be made of different materials that provide a novel approach to produce a type of multilayered glove with enhanced barrier protection (para. 0019; Chen).
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.

As to Claim 14, 
Patkov/Chen disclose the glove assembly of claim 4 in which the palette indicates how many overlaid layers remain (The five overlaid layers indicator glove of Patkov (See para. 0026; Patkov), as modified by Chen (See paras. 0031- 0034; Chen, "The glove 4 of the present invention can be comprised of completely different colors in the outer layer and the inner layer”.  Therefore, the modified glove with the different layers as taught by Patkov and the color capability of Chen a skilled Artisan would be capable of applying a color code according to a palette to indicate how many overlaid layers remain).

Claims 8-9 are rejected under 35 U.S.C. § 103 as being unpatentable over United States Patent Application Publication No. US 2013/0067638 A1 to VASKO PATKOV (herein after "Patkov"), as to claim 1 above and in view of United States Patent Application Publication No. 2006/0026737 A1 to ROLANDO CANO (herein after "Cano").
As to Claim 8, Patkov discloses the glove assembly of claim 1 and the removal feature (tabs 20a-20c) in the overlaid glove layer (See Figs. 1A & 1B; Patkov) .
However, Patkov is silent in disclosing wherein the removal feature in the overlaid glove layer comprises a perforation and a hook portion defining a void.  
Cano teaches a protective disposable hand covering and discloses the removal feature comprises a perforation and a hook portion defining a void (The glove (10a) (See Figs. 1A & 1B; Patkov) as modified by Cano. See Fig. 3; Cano, teaching a perforation (tear line 32) in a glove layer and a hook portion defining a void (hole 40)).

    PNG
    media_image3.png
    948
    683
    media_image3.png
    Greyscale


Patkov is analogous art to the claimed invention as it relates to a multiple removable layer glove; and Cano is analogous art to the claimed invention in that it provides a glove with a tear line feature and a tab with a hole to facilitated holding and moving the glove for the wearer (Col. 6, Lines 1-12 Cano).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the glove with the removal feature of Patkov, with the removal feature comprising a perforation in the overlaid glove layer and a hook portion defining a void, as taught by Cano, in order to provide a protective, disposable hand covering that may be easily placed on and, in particular, removed from the human hand (See Col. 2, Lines 39-50; Cano).
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.

As to Claim 9, 
Patkov/Cano disclose the glove assembly (hygienic glove 10a; Patkov) of claim 8, in which the perforation in the overlaid glove layer and the hook portion defining a void is disposed about the cuff portion providing a user access to the perforation in the overlaid glove layer and the hook portion defining a void to remove a respective overlaid glove layer (The overlaid glove (10a) of Patkov (See Figs. 1A & 1B) as modified by Cano (See Figs 1 & 3, and Col. 6, Lines 1 - 12; Cano, teaching a perforation (tear line 32) in a glove layer and a hook portion defining a void (hole 40)) would provide a user access to the perforation in the overlaid glove layer and the hook portion defining a void to remove a respective overlaid glove layer).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited on PTO-892 form submitted herewith. The cited prior art to Elenteny (US 4,696,065) is of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKWOKWO OLABISI REDHEAD whose telephone number is (571)272-7581. The examiner can normally be reached Monday - Friday7:00 AM to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AKWOKWO OLABISI REDHEAD/           Examiner, Art Unit 3732                                           

/ALISSA L HOEY/Primary Examiner, Art Unit 3732